United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2797
                                    ___________

Wilburn A. Henderson,                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Larry Norris, Director, Arkansas        *
Department of Corrections; Gregory D. *        [UNPUBLISHED]
Harmon, Warden, Tucker Maximum          *
Security Unit; John Does 1, 2, 3 and 4, *
                                        *
             Appellees.                 *
                                        *
                                   ___________

                                 Submitted: July 8, 1998
                                     Filed: July 8, 1998
                                   ___________

Before McMILLIAN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

        Wilburn Henderson, an Arkansas inmate under sentence of death, appeals the
district court's dismissal of his claim under 42 U.S.C. § 1983. He has also moved for
a stay of execution pending appeal. Henderson claims that prison officials violated the
First, Fourth, Fifth, and Sixth Amendments when they allegedly interfered with
Henderson's communications with his attorneys. We have carefully reviewed the
submissions of the parties, including all of Henderson's allegations, and the opinion
of the district court, and find Henderson's claims to be meritless. Therefore, the
decision of the district court is affirmed and Henderson's motion for a stay of execution
is denied.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-